The judgment of the court was pronounced by
Preston, J.
The plaintiffs sue their mother and tutrix by nature, duly qualified, for an account of their paternal inheritance. Their father, Julius Hubbell, died the 19th of July, 1837, leaving the defendant, his widow, and *525five children. It appears by the account she renders, that he left personal property and money belonging to the community existing between them to the amount of $4600.
At the death of her husband she prudently invested it in a house for the common dwelling of herself and children, which she still owns; and the plaintiffs pray a legal mortgage upon the property.
The defendant insists, that she has expended more for the support and education of the plaintiffs than their share in the succession of their father, being one tenth part to each, and renders this probable by testimony, though the plaintiff James shows that he contributed to support the family by his industry, and Mrs. Vinett no doubt did her share of the work of a family in very moderate circumstances. Be this as it may, our code expressly provides, that the expenses of a minor shall never exceed his revenues, without the authority of the court upon the advice of a family meeting; which was not obtained in this case. Barbarin v. Barbarin, 3d Ann. 264. The judge no doubt would have ordered the sale of the furniture left by the father, if the defendant had asked it; but we have no doubt it is for her advantage to retain it, on payment to the plaintiffs, each, of twenty dollars: the tenth of her own appraisement of its value.
The law charges and costs of rendering the account by the defendant were properly remitted. Interest at five per cent should commence to run on the amount of the judgment from the 17th Januaiy, 1850.
The judge gives satisfactory reasons for having refused a new trial as well as a continuance of the case, on account of the absence of the counsel originally employed by the defendant in the suit. She has been fully defended both in the district court and in this court.
The judgment of the district court is affirmed, with costs.